          Case 2:19-cv-02479-MSN-tmp Document 1 Filed 06/27/19 Page 1 of 16                                                    PageID 1



    Pro Se 2(Rev. 12/16) Complaint and Request For Injunction


                                                                                                                                          27 2015^
                                           United States District Court
                                                                           for the

                                                                Northern District of California
0


                     Moorish National Republic                                       Case No.
                                                                                                  C19-3762                                    LB
                    Joseph Johnson-Bey #06143                                                     (to befiled in by the Clerk's Office)

                              Plaintiff(s)
    (Write thefull name ofeach plaintiffwho isfiling this complaint.
    Ifthe names ofall the plaintiffs cannotfit in the space above,
    please write "see attached" in the space and attach an additional
    page with thefull list ofnames.)
                                     -V-



                    THE STATE OF TENNESSEE
                              Thomas Leith
                          James M. Lammey

                                Defendant(s)
    (Write thefull name ofeach defendant who is being sued. Ifthe
    names ofall the defendants cannotfit in the space above, please
    write "see attached" in the space and attach an additionalpage
    with thefull list ofnames.)



                                       COMPLAINT AND REQUEST FOR INJUNCTION


    I.        The Parties to This Complaint
              A.        The PlaintifT(s)

                        Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                        needed.

                                   Name                                 Joseph Johnson-Bey #06143
                                   Street Address                       in care of: 7776 Birdwood Drive

                                   City and County                      Memphis Territory, Shelby County
                                   State and Zip Code                   near Tennessee Republic[36125]- Non Domestic
                                   Telephone Number                     (202)981-9469
                                   E-mail Address



              B.        The Defendant(s)

                        Provide the information below for each defendant named in the complaint, whether the defendant is an
                        individual, a government agency, an organization, or a corporation. For an individual defendant,
                        include the person's job or title (ifknown). Attach additional pages if needed.

                                                                                                                                          Page 1 of 6
     Case 2:19-cv-02479-MSN-tmp Document 1 Filed 06/27/19 Page 2 of 16                       PageID 2



Pro Se 2(Rev. 12/16) Complaint and Request for Injunction


                     Defendant No. 1

                               Name
                                                            James M. Lammey.
                               Job or Title (ifknown)       Actor/ Bar member

                               Street Address               201 Poplar Avenue, Suite 519
                               City and County              Memphis, Shelby
                               State and Zip Code           TN.[38103]
                               Telephone Number             (901)222-3211
                               E-mail Address (ifknown)


                     Defendant No.2

                               Name                         Thomas Leith

                               Job or Title (ifknown)       Actor/ Bar member
                               Street Address               201 Poplar Avenue, Memphis, TN
                               City and County              Memphis, Shelby
                               State and Zip Code           TN,[38103]
                               Telephone Number
                               E-mail Address (ifknown)


                    Defendant No.3

                               Name

                               Job or Title (ifknown)
                               Street Address

                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (ifknown)


                    Defendant No. 4

                               Name

                               Job or Title (ifknown)
                               Street Address

                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (ifknown)




                                                                                                   Page 2 of 6
      Case 2:19-cv-02479-MSN-tmp Document 1 Filed 06/27/19 Page 3 of 16                                          PageID 3


Pro Se 2(Rev. 12/16) Complaint and Request for In jiinction


11.        Basis for Jurisdiction


           Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
           heard in federal court: cases involving a federal question and cases involving diversity of citizenship ofthe
           parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

           What is the basis for federal court Jurisdiction? (check ail that apply)
                  f/lpederal question                                  Diversity of citizenship

          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions ofthe United States Constitution that
                     are at issue in this case.



                      Treaty Law - Article III Jurisdiction - Violation of Unalieanable Rights.

          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name) Joseph Johnson Bey                            , is a citizen of the
                                           State of(name) Tennessee Republic


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name) Moorish National Republic                     ,is incorporated
                                           under the laws ofthe State of(name)     Tennessee Republic
                                           and has its principal place of business in the State of(name)
                                            Tennessee Republic


                               (Jfmore than one plaintiffis named in the complaint, attach an additional page providing the
                                same informationfor each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual

                                           The defendant, (name) James M. Lammey                               > is a citizen of
                                           the State of(name)                                              . Or is a citizen of
                                           (foreign nation)



                                                                                                                           Page 3 of 6
       Case 2:19-cv-02479-MSN-tmp Document 1 Filed 06/27/19 Page 4 of 16                                           PageID 4



Pro Se 2(Rev. 12/16) Coinplaint and Request Tor Iiijuiiction




                                 b.         If the defendant is a corporation
                                            The defendant, (name)         STATE OF TENESSEE                 ' incorporated under
                                            the laws ofthe State of(name)                                              ,and has its
                                            principal place of business in the State of(name)
                                            Or is incorporated under the laws of(foreign nation)
                                            and has its principal place of business in (name)


                                 (Ifmore than one defendant is named in the complaint, attach an additional page providing the
                                 same informationfor each additional defendant.)

                      3.         The Amount in Controversy

                                 The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                 stake-is more than $75,000, not counting interest and costs of court, because (explain)-.



                                 {See Attachment)- Affidavit of Facts


III.      Statement of Claim


          Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
           was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
          including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
          claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
          needed.


          A.          Where did the events giving rise to your claim(s) occur?




                     (See Attachment)- Affidavit of Facts
          B.          What date and approximate time did the events giving rise to your claim(s) occur?




                     (See Attachment)- Affirlavit nf Facts




                                                                                                                             Page 4 of 6
      Case 2:19-cv-02479-MSN-tmp Document 1 Filed 06/27/19 Page 5 of 16                                     PageID 5



Pro Se 2(Rev. 12/16)Complainl and Request for Injunction


          C.         What are the facts underlying your claim(s)? (For example: What happened to you? Whodidwhai?
                    IVas anyone else involved? Who else saw what happened?)




                       See Attachment)- Affidavit of Facts



IV.       Irreparable Injury

          Explain why monetary damages at a later time would not adequately compensate you for the injuries you
          sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
          could not be measured.




        (See Attachment)- Afiidavit of Facts                                                                                  g

V.        Relief


          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.




         Immediate remedy and with like force instruct all Defendants and their agents to honour the full Diplomatic
         Immunity of the Moorish National Republic and its Heirs.

         Further, We demand that the Federal Employer number 06143 be added to the National database and
         International Communications so as to allow Diplomatic passage.                                                      g




                                                                                                                     Page 5 of 6
      Case 2:19-cv-02479-MSN-tmp Document 1 Filed 06/27/19 Page 6 of 16                                     PageID 6


Pro Se 2(Rev. 12/16) Compliiinl and Request for Injunction




VI.       Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, 1 certify to the best of my knowledge, information,
          and belief that this complaint:(1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation;(2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4)the complaint otherwise complies with the
          requirements of Rule 1 1.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Date of signing:             QC)~ |fl- 1,0\ ^

                     Signature of Plaintiff                  Joseph Johnson-Bey #06143
                     Printed Name of Plaintiff                                                             U^.C. I -JOgl
          B.         For Attorneys


                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number

                     Name of Law Firm

                     Street Address

                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page 6 of 6
Case 2:19-cv-02479-MSN-tmp Document 1 Filed 06/27/19 Page 7 of 16                                  PageID 7




             IN THE UNITED STATES DISTRICT COURT OF CALIFORNIA



                                   AFFIDAVIT OF FACT


         Moorish National Republic
         Joseph Johnson-Bey #06143,
                                                                   Case No.: 19000495, C1809547,
                                                                   C1809546, 1872642
                 Plaintiff,
     In Propria Persona , Sui Juris Heir                           Request for Arrest of a State
                                                                   Actor, Injunctive Relief, and
          Strictly Not Pro'Se
                                                                   Estoppel

                                                                   Date Action filed:
                      V.



     THE STATE OF TENNESSEE, et al
      James M. Lammey
     Thomas Leith
                 Defendants,




                                  NATURE OF THE CASE


    WHEREAS, "THE STATE OF TENNESSEE", SHELBY COUNTY SHERIFF'S OFFICE,
    MEMPHIS POLICE DEPARTMENT State Actors, James M. Lammey and Thomas Leith are
    knowingly or unknowingly in collusion in denationalize of Al Moroccan Nationals with Moorish
    lineage as evidenced by Suit(s) / Summons / Bill(s) of Exchange Instrument(s) Number # (s):
    C1809S47,C1809546,19000495,1872642 whereby the corporate agencies have removed my title of
    Nobility and Nationality by labeling me as"BLACK" which is considered Libel and Slander and
    Defamation of Character. My Status is on the Public Record at the Shelby County Recorder Book
    18076719 reflecting an Allodial American National, Free White Person protected by Treaty
    provisions, and as a result the "THE STATE OF TENNESSEE", is construed as a Foreign entity
    with its legislative policies notwithstanding.(Treaty Attached - See Exhibit A).

    Furthermore I was placed under the artificial entity/ legal fiction/ 14''' amendment corporate person,
    Ex Relatione JOSEPH LEROV JOHNSON® an Ens Legis ESTATE which was not consented
    or contracted with or anyone given permission to act as EXECUTOR OF OFFICE. I am the first
    lien Holder of the Ens Legis's collateral(s) and asset(s) and have entered my status/ standing into
    the public record for the world to see my Reservation of Rights as evidenced (See Exhibit B).

    This lack of respect for an Allodial American National protected by a Sovereign Nation Stale is
    unacceptable pursuant to the "Act of State" doctrine of my nation and as such 1 wish for this Court
    to construe the Facts liberally, accept them as tme and instruct the "THE STATE OF
    TENNESSEE" and its agents that they lack jurisdiction to prosecute me in the pending SHELBY
    COUNTY cases C1809547,CI809546,19000495,1872642 for want of Jurisdiction or each individual in
    both their public and private capacity are demanded to face charges for violation of The United
    States Codes of Law-Title 18, Chapter 13, Sections 241 & 242 & Title 18 Sections 1001 (See
    EXHIBIT C)


    Pursuant to Sections 90.201, 90.202 and 90.203, Tennessee Statutes, The Al Moroccan
    Government through its Consular General Office demanded the "THE STATE OF TENNESSEE"
    to take judicial notice of the following Decisional, Constitutional, and Public statutory law and
    resolutions of the Tennessee Legislature and the Congress of the United States.(Fla. Stat. 90.201-
    Matters which must be Judicially Noticed), Exhibits attached:


    Pursuant to Tennessee Statues 90.202 (7- Laws of foreign nations and of an organization of
    nations. Thejudicial power may n^ apply a statute to intrude upon a constitutional prerogative and
    obligation to Treaty Law. The Treaty being referred here is noted and prided as the longest rurming
Case 2:19-cv-02479-MSN-tmp Document 1 Filed 06/27/19 Page 8 of 16                                 PageID 8




    Treaty in History of this nation.(Treaty of Peace and Friendship 1787 & 1836(See Exhibit A)
    Treaties in Force 2019 - United States Department of State.




    The State Actor James M. Lammey, a Bar Member is acting as a Judge in a judicial capacity for t
    "The State of Tennessee's" Criminal/Civil court which is not mentioned in the Tennessee
    Constitution and is therefore without any lawful delegation of authority to assume both personal
    and subject matter jurisdiction. The State of Tennessee et al have persisted to violate my
    Unalienable Birthright, Natural rights, Nationality and Lawful Status secured by the supreme law
    of the land. The State of Tennessee ignored all documents presented with the intention of clearing
    up errors regarding Status, Identity, Administrative Errors and breaches of oaths by officers of the
    court (See EXHIBIT E) for the State Actor's perusal to construe and to make a Good Faith
    decision. The defendants ignored the evidence and chose to act in Bad Faith which is synonymous
    with Fraud.


    Therefore, the State Actor James M. Lammey, the clerk of court, Heidi Kuhn have no right
    to supersede their limited, inferior jurisdiction; nor do they possess the lawful right to
    deny due process to me the Affiant.

    WHEREAS,State Actor James M. Lammey, his clerk Heidi Kuhn the prosecuting atlomeys. To
    was notified numerous times of their collusion efforts to breach and violate Constitutionally
    protected rights as evidenced herein by case records. By their actions taken on Shelby County court
    record, it seems they are intending to further create injury to my natural person by threatening an
    arrest of my Body even after knowing that jurisdiction was not established before proceeding or at
    any point throughout. 1 canceled the defacto adhesive contractual arrangements with "THE STATE
    OF TENNESSEE." and its agencies voluntarily, I am not a U.S. Citizen (which is considered an
    Enemy of the State) and now lawfully possess an Al Moroccan Nationality/ Travel Card Issued by
    my State (See EXHIBIT F). See Morris v. Gilmer, 129 U.S. 315, 326-327 (1889). Once ajudge
    has knowledge that subject matter jurisdiction is lacking, he has no discretion but to dismiss the
    action, and failure to do so subjects the judge to personal liability.

    WHEREAS,"Officers of the court have no immunity, when violating a Constitutional right, from
    liability. For they are deemed to know the law."(Owen v. Independence, 100 S.C.T. 1398,445
    US 622; Maine vs. Thiboutot, 100 S. Ct. 2502; and Hafer vs. Melo, 502 U.S. 21; officials and
    judges are deemed to know the law and sworn to uphold the law; officials and judges cannot claim
    to act in good faith in willful deprivation of law, they certainly cannot plead ignorance of the law,
    even the Citizen cannot plead ignorance of the law, the courts have ruled there is no such thing as
    ignorance of the law, it is ludicrous for learned officials and judges to plead ignorance of the law
    therefore there is no immunity,judicial or otherwise,in matters ofrights secured by the Constitution
    for the United States of America. See: Title 42 U.S.C. See. 1983.


    According to LAW, when the question of Jurisdiction is placed before ANY court, it must be
    physically produced. A Judge/ Court cannot satisfy it by mere want. Industrial Addition
    Association v. C.l.R, 323 US 310, 313. Also See: Griffin v. Matthews, 310 F supra 341, 342
    (1969). The STATE OF CALIFORNIA INC. cannot produce for the record any instruments issued
    under its quasi so called authority showing a contract with the 14th Amendment citizen known to
    them as"JOSEPH LERGY JHONSON©"that they wish to use as a cover from liability to violate
    my rights.


    THEREFORE,the Arrest Warrant herein attached for the State Actor(s) should be honored under
    Constitutional provisions and 1 demand that the United States Marshal Services execute said
    Warrants per their Constitutional Oath to defend against all enemies foreign and domestic.
Case 2:19-cv-02479-MSN-tmp Document 1 Filed 06/27/19 Page 9 of 16                                   PageID 9




                                            JURISDICTION


    United States Republic,(De Jure.) Constitution 1791, Treaties, Article 111, Section 2; Article VI;
    International Law; Rights of Indigenous Peoples - General Assembly. California State Republic
    06143




                          United States Supreme Court Decisions - Stare Dectsis;
                              (Original Jurisdiction - Substantive Rights)
                                       Obligations of State Courts:

    The United States Supreme Court: State courts, like federal courts, have a "constitutional"
    obligation to safeguard personal liberties and to upholdfederal law. Stone v. Powell 428 US 465,
    96S. Ct. 3037, 49L Ed. 2d 1067.
    The United States Supreme Court: The obligation ofstate courts to givefull effect tofederal law
    is the same as that offederal courts. New York v. Eno. 155 US 89, 15 S. Ct. 30, 39 L. Ed. 80.
    The United States Supreme Court: An administrative agency may notfinally decide the limits of
    its statutory powers; this is ajudicialfunction. Social Security Board v. Nierotko. 327 US 358, 66
    S. Ct. 637, 162 ALR 1445, 90L Ed. 719




                                                 Venue

                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA




                                                 Plaintiff

    Heir / Affiant / Responder: Joseph Johnson-Bey a Free White Person, Authorized Representative,
    Aboriginal / Indigene; In Propria Persona(and not Pro Se); Sui Juris, Sui Heredes, In Solo Proprio,
    Non-Domestic, Non-Resident, and Non-Subject.

    Nationality / Identity: Moor / Muur / Moorish American - Aboriginal Natural Person of the
    Organic Land /'The North Gate' - AI Moroc - North America.

    Status: Free White Person , Aboriginal / Indigenous; Descendant ofthe Ancient Ones / Moabites /
    Muurs / Moors - Northwest Amexem / Northwest Africa / North America; Freehold by Birthright,
    Inheritance and Primogeniture Status.

    Continent: Territorial Jurisdiction: Northwest Amexem / Northwest Africa / North America;
    Geographical Location - the Organic Lands of the Western Hemisphere (Al Moroccan /
    Americana); And Not a Subject, Not Foreign, nor an artificial, corporate - artifice, or fictional, 14th
    Amendment U.S. Citizen (created on paper).

    Joseph Johnson-Bey ,all rights reserved, as a "Citizen/National ofthe U.S.A.", Outside A "Federal
    District" within a non-military occupied private estate, not an enemy ofthe State under The Trading
    with The Enemy Act of 1933, The War Powers Act, The Emergency Banking Relief Act of 1873,
    and The Debt Relief Act of 1793,1 am not a volunteer, subject to the jurisdiction, statute, codes,
    and regulations of the "United States Corporation". With special exclusive rights in Equity.

                          "Jura Sanguinis Nullo Jure Civili Dirimi Possunt"
               "The right of blood and kindred cannot be destroyed by any civil law"
Case 2:19-cv-02479-MSN-tmp Document 1 Filed 06/27/19 Page 10 of 16   PageID 10




     Defendants

     THE STATE OF TENNESSEE,
     Bill Haslam
     Office of the Governor
     600 Charlotte Ave,
     Memphis, Tennessee 37243

     SHELBY COUNTY SHERIFF'S OFFICE
     Sheriff Floyd Bonner
     Sheriffs Office : 201 Poplar Ave.
     Memphis, TN 38103

     MEMPHIS POLICE DEPARTMENT
     201 Poplar Ave.
     Memphis, TN 38103

     James M. Lammey - Bar Member(STATE ACTOR)
     Shelby County Courthouse
     201 Poplar Ave.
     Memphis, TN 38103

     Tom Leith- Bar Member
     STATE ATTORNEY OFFICE
     2"*^ Floor 201 Poplar Ave.
     Memphis, TN 38103

     CRIMINIAL COURT CLERK
     Heidi Kuhn
     201 Poplar Ave.
     Memphis, TN 38103

     DIVISION OF BUSINESS SERVICE
     Tre Hargett- Secretary of Stale
     DEPARTMENT OF STATE
     312 Rosa L. Parks Ave, 6"^ FL
     Nashville, Tennessee 37243-1102
Case 2:19-cv-02479-MSN-tmp Document 1 Filed 06/27/19 Page 11 of 16                                 PageID 11




                                                    Facts


     In support of this petition I state for the record;


         1. On January 6, 2019 I, Officer Joseph Johnson-Bey a Free White Person and a Foreign
             National to THE STATE OF TENNESSEE, was Traveling with my family in my private
             capacity in my private conveyance when I was charged by the Defendants on colorable
             charges of"Servicing a Warrant" which holds no Merit under Constitutional provisions.
         2. The Defendants have willfully removed my title of Nobility and Nationality by labeling
             me as"BLACK" which is considered Libel and Slander and Defamation ofCharacter even

             as evidenced by Suit(s) / Summons / Bill(s) of Exchange Instrument(s) Number
             #(s):C1809546/C1809547 (See EXHIBIT )
         3. My body was kidnapped and held for ransom for 121 days against my will with no verified
             claim on the record and was held even after it was clear that the court lacked jurisdiction.
         4. Numerous correspondences were placed on the record to clear up any errors as far as my
             status to the State Actors from the Al Moroccan Federal Government and were recorded

             on Shelby County Recording Office records publicly. Even after presenting the evidence,
             the "Pretender"(according to USC 18 Section 912)refused to act in Good Faith and honor
             the documents. Instead chose to ignore and force further proceedings under Color ofLaw.
             (See EXHIBIT)
         5. THE STATE OF TENNESSEE and its Agents have also manipulated and falsify
             documents time and time again by altering my name on documents by spelling the name
             in "ALL CAPS" which is an indication of CAPITIS DIMUNITIO MAXIMA which is

             NOT my status and also defaming my character by labeling me as "BLACK"even though
             my correct status has been recorded and filed publicly and have been misrepresenting me
             under COLOR OF LAW in order to denationalize me and fraudulently claim jurisdiction.
              Which is a violation of USC Title 18 Section 1001

         6. I am being violated on my own ancestral estate as My "Nationality Identification" affirms
             my domicile being North America which meets the National ID Act and 1508 "Specially
             Mentioned Identifications" U.S.C. Title 18 section 1028.(SEE EXHIBIT) Therefore all
             defendants are deemed incompetent and ignorant to the law and are all guilty of enforcing
             colorable laws under stress, duress and coercion in violation of U.S.C. Title 18 section

             241, 242 and 245.

         7. THE STATE OF TENNESSEE through its agent(s), James M. Lammey (acting
             judge) and other parties have shown further fraud/ bad faith with the intent of
             causing harm and injury to my body by issuing a CAPIAS for my body even though
             it is very evident that the court lacks jurisdiction. This is absolute proof of the
             RICO violations and these individuals should be held fully accountable for these
             crimes against the people.
         8. Also, the entity that you are looking for was born in 1975, watch means the entity
             would be 43 years old. I, Officer Joseph Johnson Bey standing squarely upon
             Divine Law, ascend to this earth, on the earth of February 19, 1979. That means
             that all these cases have no merit and are nun and void
Case 2:19-cv-02479-MSN-tmp Document 1 Filed 06/27/19 Page 12 of 16                           PageID 12




                                          Legal Claims

     The 5'^ Amendment required that all persons within the United States must be given due
     process of the law and equal protection of the law.


     "Bad faith" and "Fraud" are synonymous, and also synonyms of dishonesty, infidelity,
     faithlessness, perfidy, unfairness, etc. Joiner v. Joiner, Tex. Civ. APR.,87 S.W. 2d 903,
     914, 915


     A Treaty lawfully entered into stands on the same footing of supremacy as does the
     Constitution and Laws of the United States. It is generally self-operating in that it requires
     no legislation by either Congress or the state. Asakura v. Seattle. 265 U.S. 332. 44 S.
     Ct. 515. 68 L. Ed. 1041. A treaty must be regarded as a part of the law of the state as
     much as are the state's own statutes and it may override the power of the state even in
     respect of the great body of private relations which usually fall within the control of the
     state. The treaty-making power might even be superior to those powers which are
     reserved to the states. State of Missouri v. Holland, 252 U.S.416. 40 S. Ct. 382. 64 L. Ed.
     641.11 A.L.R.984.



     The power of the State in this respect follows from her sovereignty within her limits, as to
     all matters over which jurisdiction has not been expressly or by necessary implication
     transferred to "THE STATE OF TENNESSEE" and the Federal government. Such control
     would be foreign to the purposes for which the corporate state charters and Federal
     government was created, and would seriously embarrass the landed interests of the
     state." See also Pennoyer v. Neff, 95 U.S. 714. 715. 24 L. Ed. 565.


     Therefore, this is Prima Facie evidence that the Oath of office binds all Officers to their
     Constitutional Contract for which they have a fiduciary duty as trustees to uphold the
     Supreme Law of the land. Article VI of the Constitution for the United States of America
     (Republic)"SUPREMACY OF THE NATIONAL GOVERNMENT" Section 2 states "This
     Constitution, and the Laws of the United States which shall be made in Pursuance thereof;
     and all Treaties made, or which shall be made, under the Authority of the United States,
     shall be the supreme Law of the Land; and the Judges in every State shall be bound
     thereby, any Thing In the Constitution or Laws of any State to the Contrary
     notwithstanding."


     American case law clearly adjudicated that:"Where rights secured by the Constitution are
     involved, there can be no rule making or legislation which would abrogate them" Miranda
     V. Arizona, 384 U.S.


     The Act of State Doctrine fortifies the independence of sovereign states when employed.
     All plainly stated grants of contractual authority evident in The Constitution for the United
     States of America (Republic) remain in place, subject to good faith performance of the
     accompanying obligations and Treaties.


     Therefore as affirmed by American Jurisprudence State and Federal Conflicts of Law
     Constitution Law 75 Subsection 1 to 359, State Statutory provision must yield to any
     applicable provisions of any valid treaty of United States with Foreign Countries.
     Continuing part of supreme law of the land. Even state laws governing essentially local
     matters must yield to valid treaties when there is conflict between them. Treaty rights and
     use of international boundary streams cannot be interfered by state statures.

     For a crime to exist, there must be an injured party (Corpus Delicti) There can be no
     sanction or penalty imposed on one because of this Constitutional right." Sherer v. Cullen
Case 2:19-cv-02479-MSN-tmp Document 1 Filed 06/27/19 Page 13 of 16                         PageID 13




     481 F. 945.'THE STATE OF TENNESSEE" is a Corporate fiction on paper and is not the
     Land and therefore cannot be Injured by a Natural Person Flesh and Blood and has no
     superior rights over any American National or Foreign National. With no injured party, a
     complaint is invalid on its face". Gibson v. Boyle, 139 Ariz. 512. Supreme courts ruled
     "Without Corpus delicti there can be no crime In every prosecution for crime It is necessary
     to establish the "corpus delicti", People v. Lopez,62 Ca.Rptr. 47, 254 C.A.2d 185.

     The State of Tennessee should immediately sua sponte Inquire into their own jurisdiction
     to avoid burdening other branches with the necessity of proceedings. See Mengedoht v.
     Burch, No. 85-5671 CA-T (Fla. 18th Jud. Cir. Sept. 12, 1986). (agreeing Inter alia,
     separation of powers and legislative privilege protected by constitutional principles).

     Once a judge has knowledge that subject-matter jurisdiction is lacking, he has no
     discretion but to dismiss the action, and failure to do so subjects the judge to personal
     liability. See Morris v. Gllmer, 129 U.S. 315, 326-327 (1889). Relief



                  The Enforcement of the following (Relief Stated):

     1)     Plaintiff demands judgment in the sum of $25,000,000.00 USD "Twenty Five
            Million" Federal Reserve Notes together with court cost which the court may
            assess. The Plaintiff, says the foregoing is a just and true statement of the amount
            owing by the Defendants to the Plaintiff, exclusive of all set-offs and just grounds
            of defense. I wish for the Bill to be paid in full within seven (7) days and trust in
            "Good Faith' this court will aid me in my claim for relief.
     2)     Plaintiff wishes for the assurance of Due Process as protected by the Fourth (4'^)
            and Fifth (5'^^) Amendments of the Constitution for the United States of America
            (Republic).
     3)     Plaintiff wishes for the agents of this court in "Good Faith" uphold their Oath of
            Office and Instruct THE STATE OF TENNESSEE and its agents that they have
            violated the Act of State doctrine by knowingly or unknowingly denationalizing me
            and slandering my noble title by calling me a "Sovereign citizen" which is a
            misnomer at law, defamation of character, and a war tool to violate my
            Constitutionally secured rights to Due Process.
     4)     Plaintiff wishes for this court to construe the facts liberally from a common sense
            approach and affirm in its report that THE STATE OF TENNESSEE (through Its
            agents) lacks jurisdiction to prosecute me in the pending state court case
            #19000495 , C1809547 ,C1809546, 1872642 for not traveling with a state Drivers
            License which was terminated voluntarily after finding out that it is a contract. I
            am in a contract with my Sovereign Nation and was issued an Al Moroccan
            Nationality Travel Card when I Declared my Nationality publicly.
     5)     Plaintiff seeks Injunctive relief and estoppel from this court against THE STATE
            OF TENNESSEE etal from constantly trying to attach the 14th amendment public
            trust to my body as collateral for its debts when I am currently being protected by
            Al Morocco.

     6)     Plaintiff wishes for an estoppel to be sent to Defendants from slandering and
            defaming my character by labeling me and other moors as "Sovereign Citizen"
            which creates purposeful injury and violations to my body and mind.
     7)     Plaintiff wishes for an Arrest Warrant to be executed by the United States Marshall
            Service immediately against the Defendants to prevent any further harm/ injuries
            and unlawful colorable acts.
Case 2:19-cv-02479-MSN-tmp Document 1 Filed 06/27/19 Page 14 of 16                                     PageID 14




     8)      Plaintiff wishes that an injunction be issued and enforced against all defendants
             for future references as well. These actors have caused harm to my body in the
             past and is showing their intent to cause further harm UNDER COLOR OF LAW
             by Issuing a CAPIAS for my body. Plaintiff wishes for a cease and desist of all
             contact and to be placed on the DO NOT STOP, DO NOT DETAIN DO NOT
             INTERROGATE list.


                                               Jurat


     28 U.S. Code § 1746 - Unsworn declarations under penalty of perjury

     Wherever, under any law of the United States or under any rule, regulation, order, or requirement
     made pursuant to law, any matter is required or permitted to be supported, evidenced, established,
     or proved by the sworn declaration, verification, certificate, statement, oath, or affidavit, in writing
     of the person making the same (other than a deposition, or an oath of office, or an oath required
     to be taken before a specified official other than a notary public), such matter may, with like force
     and effect, be supported, evidenced, established, or proved by the unsworn declaration, certificate,
     verification, or statement, in writing of such person which is subscribed by him, as true under
     penalty of perjury, and dated, in substantially the following form:


     Executed without the United States:


     I, Joseph Johnson-Bey, Sui Juris Heir and Noble Affirm under penalty of perjury under the laws of
     the United States of America that the foregoing is true and correct.


     Executed on Q (n ^ I               T-Ol ^

     (Autograph)
     A Free and Sovereign Al Moroccan National, In Propria Persona Sui Juris
     Northwest Amexem / Northwest Africa / North America/ North Gate/ Turtle Island
     All Rights Reserved & Retained Without Prejudice
     Authorized Representative
     Free White Person
     FreeMoor #AA222141
     All Rights Reserved: U.C.C. 1-207/1-308; U.C.C. 1-103




                            m
                              /' >< ~


       V    - I                ^   N*
Case 2:19-cv-02479-MSN-tmp Document 1 Filed 06/27/19 Page 15 of 16                                              PageID 15




        Moonsh-Moroccan Flag                                National Seal                             Continental Flag




                                           A1 Moroccan Empire
                                - Societas Republicae Ea Al Maurikanos ~
                                  Moorish National Republic Federal Government
                               Northwest Antexem /Northwest Africa/North America,
                                            'The North Gate'- 'Turtle Island'
                                Aboriginal and Indigenous Natural Peoples of the Land.
                                    The true and de jure Al Moroccans / Americans




                                Affidavit of Financial Statement
                                    (Exercise of Constitution - Secured Right)

     From: MOORISH NATION / MOORISH NATIONAL REPUBLIC
             Joseph Johnson Be> -06143
             Authorized Representative
             Natural Person, In Propria Persona, Sui Juris Heir:
             All Rights Reserved: U.C.C. 1-207/ 1-308; U.C.C. 1-103
             Northwest Amexem, Washitaw Territory
             Mailing Location:
             c/o 7776 Birdwood Drive
             near Memphis Territory, Tennessee Republic [Zip Exempt]
             Non-Domestic via United States Mail



     To: UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF CALIFORNIA
           Clerk of Court
           ATTN: Susan Y. Voong
           1301 Clay St MOOS
            Oakland, CA [94612]




         Notice of Judges and Officials' Oath - Bound Obligations and Fiduciary Duties
     Article VI
     "All debts contracted and engagements entered into, before the adoption ofthis Constimtion, shall be as valid
     against the United States under this Constitution, as under the Confederation. This Constitution, and the laws
     ofthe United States which shall be made in pursuance thereof; and all treaties made,or which shall be made,
     under the authority of the United States, shall be the supreme law of the land; and the judges in every state
     shall be bound thereby, anything in the Constitution or laws ofany State to the contrary notwitlistanding. The
     Senators and Representatives before mentioned, and the members of the several state legislatures, and all
     executive and judicial officers, both of the United States and ofthe several states, shall be bound by oath or
     affirmation, to support this Constitution; but no religious test shall ever be required as a qualification to any
     office or public trust under the United States."

     Article 1, Section X
     "All debts shall be payable in gold or silver coin"

     Amendment V
    "No Person shall be deprived of due process of law"

     I Affirm, for the Record, that 1 do not have, or possess, any gold or silver coins, as prescribed by United
     States Constitution Law,which is the lawful money to pay tlie restricting demands,conditionally commanded
     by Employees and Contractors ofthe Court. The said restrictions(unconstitutional)are arbitrarily (hindering
     Due Process) and imposed for processing these Documents, as stipulated in the United States Constitution
     noted above. Therefore, I submit this Writ "In Forma Pauperis", being an enjoyment and exercise of my
     unconditional and Constitutionally - Secured Rights (and not a feudal - fee - burdened privilege) to timely
     and speedily enforce Due Process of Law, as noted above.

     Your demand for a "Financial Statements" is used as an instrument to deny me due process of law and my
     right to free access to the courts. 1 introduced evidence in the form of an Affidavit of Fact and marked as
    Evidence. Someone in the courts tampered with that evidence, which is a Federal Violation, and
    misrepresented it as a Motion which is discretionary and an assumption that permission must be requested to
    exercise my Constitutional Rights and an exercise of a right is a Constitutional Right, not a Request and this
    office knows that. This is a direct violation of my "Secured Constitutional / Treaty Rights which is the
    Supreme Law ofthe Land and "Stare Decisis" and a violation of your"Oath of Office". Furtheimore as tlicre
    is no law as prescribed in the United States Constitution stating a "Financial Statement, "Financial Fee
    (Feudal Law)",or a "Motion"requesting permission must be submitted in order to exercise my Constitutional
Case 2:19-cv-02479-MSN-tmp Document 1 Filed 06/27/19 Page 16 of 16                                          PageID 16



     Rights, your demand is a violation of Amendment IX of the United States Constitution and a violation of
     your fiduciary duties.

     Amendment IX
     "The enumeration in the Constitution, of certain rights, shall not be construed to deny or disparage others
     retained by the people"

      Where rights secured by the Constitution are involved, there can be no rule-making or legislation, which would
     abrogate them. Miranda v. Arizona 384 US 436. 125:

     As an Officer(s) ofthe Court, you and your assigns are bound {or have taken) a solemn Oath (See Article VI)
     to uphold and Support the Constitution for the United States Republic. Refusal of this 'Affidavit of Financial
     Statement' is construed to deny me timely 'Due Process' and will be a 'Colorable Act' to violate my secured
     exercise of a Right. Such an act and imposition is a violation of your Official Oath of office. This can result
     in additional lawful remedy actions filed against those violating Officers of the Court, Under Title 18 and
     Title 42, in their official and private capacities. The Law always gives a remedy for the people against color
     of law actions committed by those who violate their Oaths of Office colluding to abridge the Rights secured
     for the Natural Beings and the citizens.

     1 Respectfully, with 'Good Faith' and with Honor, by right to unhindered Due - Process, submit this
     'Affidavit of Financial Statement' and Evidence.

                                                            Thank You,


                                                            1 Am: i        > - / •,
                                                            Joseph dohnson Bey 06143
                                                            Authorized Representative
                                                            Natural Person, In Propria Persona:
                                                            Ex Relatione - JOSEPH LEROY JOHNSON©
                                                            All Rights Reserved Allodial;:
                                                            U.C.C. 1-207/ 1-308; U.C.C. 1-103
                                                            c/o 2226 MacArthur Boulevard
                                                            Near Oakland,Territory, California Republic [Zip Exempt]

                                                            Non-Domestic
